DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 Canceled.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); InreGoodman, 11 F.3d 1046,29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225USPQ645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In reVogel, 422F.2d 438,164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) maybe used to overcome an actual or provisional rejection based on a non-statutory double
patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 4-9 rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 11,218,725 although the conflicting claims are not identical, they are not patentably distinct from each other because they claim the same scope of the invention, but using different variations of the claim language.
Instant Application-17/552,678
Conflicting U.S. Patent No.  11.218,725
4. A method of decoding image data, the method comprising: acquiring, from a bitstream including a coded picture of the image data, image information of a current block in the coded picture; and decoding the current block based on the image information, wherein decoding the current block comprises: constructing a motion vector candidate list, the motion vector candidate list including a plurality of motion vector candidates; determining a motion vector of the current block based on the motion vector candidate list and index information, the index information specifying one of the plurality of the motion vector candidates; generating a prediction signal of the current block by performing a motion compensation on the current block based on the determined motion vector; and reconstructing the current block by summing a residual signal of the current block and the prediction signal, the residual signal being acquired from the bitstream, and wherein the motion vector candidate list includes a motion vector of a pre-decoded block which is not adjacent to the current block and belongs to the same coded picture as the current block.
1. A method of decoding image data, the method comprising: receiving a bitstream including a coded picture of the image data; acquiring, from the bitstream, image information of a current block in the coded picture; and decoding the current block based on the image information, wherein decoding the current block comprises: constructing a motion vector candidate list, the motion vector candidate list including a plurality of motion vector candidates; determining a motion vector of the current block based on the motion vector candidate list and index information, the index information specifying one of the plurality of the motion vector candidates; and performing a motion compensation on the current block based on the determined motion vector, wherein the motion vector candidate list includes a motion vector of a pre-decoded block which is not adjacent to the current block and belongs to the same coded picture as the current block.
5. The method of claim 4, wherein the motion vector candidate list further includes a motion vector of a spatial neighboring block adjacent to the current block.
2. The method of claim 1, wherein the motion vector candidate list further includes a motion vector of a spatial neighboring block adjacent to the current block.
6. The method of claim 5, wherein the motion vector candidate list further includes a motion vector of a temporal neighboring block of the current block, and wherein the temporal neighboring block is representative of a co-located block in a reference picture.
3. The method of claim 2, wherein the motion vector candidate list further includes a third motion vector of a temporal neighboring block of the current block, and wherein the temporal neighboring block is representative of a co-located block in a reference picture.
7. The method of claim 6, wherein determining the motion vector of the current block comprises: selecting, based on the index information, one of the motion vector candidates in the motion vector candidate list; deriving a predictive motion vector of the current block based on the selected motion vector candidate; and determining the motion vector of the current block by using the predictive motion vector and a differential motion vector of the current block.
4. The method of claim 1, wherein determining the motion vector of the current block comprises: selecting, based on the index information, one of the motion vector candidates in the motion vector candidate list; deriving a predictive motion vector of the current block based on the selected motion vector candidate; and determining the motion vector of the current block by using the predictive motion vector and a differential motion vector of the current block.



7.	Regarding claims 8-9, the limitations claimed are substantially similar to claim 1 above, therefore the rejecting claim l also applies here.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was made, to combine the teachings of current Application 17/552,678 although the conflicting claims are not identical, they are not patentably distinct from each other, because they are obvious variations of each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSION B. OWENS whose telephone number is (571)272-3934.  The examiner can normally be reached on Monday-Friday, alt Friday 7:30AM - 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION B OWENS/  Primary Examiner, Art Unit 2487